 Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 1 of 39 PageID #: 1



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION
                                     §
UNILOC 2017 LLC                      §    Case No. 2:18-cv-00505
                                     §
           Plaintiff,                §
     v.                              §    Jury Trial Demanded
                                     §
CISCO SYSTEMS, INC.,                 §
                                     §
                                     §
           Defendant.                §
                                     §
                                     §

          PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT
  Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 2 of 39 PageID #: 2




                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Uniloc 2017 LLC (“Uniloc”), by and through the undersigned counsel, hereby

files this Complaint and makes the following allegations of patent infringement relating to U.S.

Patent Nos. 6,664,891 and 6,285,892 against Defendant Cisco Systems, Inc., (“Cisco”) and

alleges as follows upon actual knowledge with respect to itself and its own acts and upon

information and belief as to all other matters:

                                  NATURE OF THE ACTION

      1.       This is an action for patent infringement. Uniloc alleges that Cisco infringes U.S.

Patent Nos. 6,664,891 (the “’891 patent”) and 6,285,892 (the “’892 patent”), copies of which are

attached hereto as Exhibits A-B (collectively, “the Asserted Patents”).

      2.       Uniloc alleges that Cisco directly and indirectly infringes the Asserted Patents by

making, using, offering for sale, selling and importing devices such as Cisco’s Beacon Point and

Cisco’s Meraki Bluetooth Low Energy (“BLE”) solutions. Uniloc further alleges that Cisco

induces and contributes to the infringement of others. Uniloc seeks damages and other relief for

Cisco’s infringement of the Asserted Patents.

                                         THE PARTIES

      3.       Uniloc 2017 LLC is a Delaware corporation having places of business at 1209

Orange Street, Wilmington, Delaware 19801, 620 Newport Center Drive, Newport Beach,

California 92660 and 102 N. College Avenue, Suite 303, Tyler, TX 75702.

      4.       Uniloc holds all substantial rights, title and interest in and to the Asserted Patents.

      5.       Upon information and belief, Defendant Cisco Systems, Inc. is a corporation

organized and existing under the laws of the State of California, with at least the following

regular and established places of business in this District: 2300 E. President George Bush Hwy.,
  Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 3 of 39 PageID #: 3




Richardson, Texas 75082 and 2260 Chelsea Blvd., Allen, Texas 75013. Cisco may be served

with process through its registered agent for service in Texas: Prentice Hall Corporation System,

211 E. 7th St., Suite 620, Austin, Texas 78701.

        6.     On information and belief, Cisco’s Richardson facility is a multiple building

campus with more than 2,000 Cisco employees.

        7.     On information and belief, Cisco’s Allen facility is a 162,000 square foot data

center.

        8.     On information and belief, Cisco’s Richardson and Allen facilities were appraised

and taxed by the Collin County Appraisal District at values in excess of $300,000,000.

                                 JURISDICTION AND VENUE

        9.     This action for patent infringement arises under the Patent Laws of the United

States, 35 U.S.C. § 1 et. seq. This Court has original jurisdiction under 28 U.S.C. §§ 1331 and

1338.

        10.    This Court has both general and specific jurisdiction over Cisco because Cisco

has committed acts within the Eastern District of Texas giving rise to this action and has

established minimum contacts with this forum such that the exercise of jurisdiction over Cisco

would not offend traditional notions of fair play and substantial justice. Defendant Cisco,

directly and through subsidiaries, intermediaries (including distributors, retailers, franchisees and

others), has committed and continues to commit acts of patent infringement in this District, by,

among other things, making, using, testing, selling, licensing, importing and/or offering for

sale/license products and services that infringe the Asserted Patents.

        11.    Venue is proper in this district and division under 28 U.S.C. §§ 1391(b)-(d) and

1400(b) because Cisco has committed acts of infringement in the Eastern District of Texas and




                                                  2
  Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 4 of 39 PageID #: 4




has multiple regular and established places of business in the Eastern District of Texas.

               COUNT I – INFRINGEMENT OF U.S. PATENT NO. 6,664,891

       12.     The allegations of paragraphs 1-11 of this Complaint are incorporated by

reference as though fully set forth herein.

       13.     The ’891 patent, titled “Data Delivery Through Portable Devices,” issued on

December 16, 2003. A copy of the ’891 patent is attached as Exhibit A.

       14.     Pursuant to 35 U.S.C. § 282, the ’891 patent is presumed valid.

       15.     Invented by Koninklijke Philips Electronics, N.V., the inventions of the ’891

patent were not well-understood, routine or conventional at the time of the invention. At the

time of invention of the ’891 patent, the world was witnessing a great increase in mobile phone

subscribers and networks through advances in technology and the addition of functionalities.

’891 patent at 1:11-14. As a result, a mobile information society was developing, with

personalised and localised services becoming increasingly more important. Id. at 1:14-17.

"Context-Aware" (CA) mobile telephones were developed used with low power, short range base

stations in places like shopping malls to provide location-specific information. Id. at 1:17-20.

       16.     With Bluetooth communications protocols predicted to become a common

technology in mobile communications devices, one possible solution to the problems of

establishing a broadcast mode for CA applications considered was using the full current

Bluetooth handshaking process to set up a two-way Bluetooth connection for data exchange

between mobiles carried by consenting users selecting such a service. Id. at 2:4:-13. However,

the Bluetooth connection protocol at the time carried the disadvantages of: i) the time required to

establish the connection before any data can be exchanged was too long (e.g., 10-30 seconds, by

which time the encountering parties may be out of RF range), ii) undesirable power consumption




                                                 3
  Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 5 of 39 PageID #: 5




for hand shaking transmissions on behalf of the listening device to establish network connection;

iii) limits of number of active listening devices that can be addressed by a broadcasting device;

and iv) loss of privacy by the listening device as its device becomes known by the broadcasting

device in the process of establishing the connection. Id. at 2:13-34. In many opportunistic

situations, the listener to a broadcast wishes their identity and location to remain anonymous and

private. This was a major drawback. Id. Another potential solution involved a central service

that registers those mobile users in proximity to a fixed infrastructure and for example compares

web-stored user profiles, alerting users via Bluetooth or the cellular network of matches. Id. at

2:35-38. However this also suffered from some of the disadvantages above (especially privacy)

and, in addition, restricted the encounters to pre-determined places where a user-locating RF

beacon is installed, rather than ad-hoc encounters. Id. at 2:38-42.

       17.     The inventive solution of the claimed inventions of the '891 patent provides a

method for portable communication devices to broadcast messages to users of other portable

communications devices that overcome the disadvantages of the prior art.

       18.     A person of ordinary skill in the art reading the ’891 patent and its claims would

understand that the patent’s disclosure and claims are drawn to solving a specific, technical

problem arising in the field of RF communications between low power portable communications

devices, such as portable telephones and suitably equipped PDAs. Id. at 1:4-10. Moreover, a

person of ordinary skill in the art would understand that the claimed subject matter of the ’891

patent presents advancements in the field of RF communications between low power portable

communications devices, such as portable telephones, suitably equipped PDAs and low power

beacons, and more particularly, in the field of broadcast communications between these types of

devices that improves over the drawbacks of prior art systems. Id. at 4:46-63.




                                                 4
  Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 6 of 39 PageID #: 6




       19.    On information and belief, Cisco makes, uses, offers for sale, and/or sells in the

United States and imports into the United States portable communication devices that broadcast

message to users of other portable communication devices, such as the Cisco Beacon Point

(collectively the “Accused Infringing Devices”).

       20.    Upon information and belief, the Accused Infringing Devices infringe at least

claim 14 in the exemplary manner described below.

       21.    The Accused Infringing Devices are portable communication devices that

broadcast messages to users of other portable communication devices. The Accused Infringing

Devices broadcast messages, such as custom notifications or URLs, to other devices in

proximity.




Source: https://www.cisco.com/c/dam/en/us/solutions/collateral/enterprise-networks/white-
paper-c11-737782.pdf




                                                5
  Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 7 of 39 PageID #: 7




Source:
https://www.cisco.com/c/en/us/td/docs/wireless/cmx_cloud/vBLE_SUG/b_cg_Cisco_Beacon_C
enter/b_cg_Cisco_Beacon_Center_chapter_01.html

       22.    The Accused Infringing Devices broadcast a series of advertisements (inquiry

messages) using Bluetooth beacons. These broadcasts are received by any smart device with

Bluetooth in the vicinity of the Accused Infringing Devices.




Source:
https://www.cisco.com/c/en/us/td/docs/wireless/cmx_cloud/vBLE_SUG/b_cg_Cisco_Beacon_C
enter/b_cg_Cisco_Beacon_Center_chapter_01.html




                                                6
  Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 8 of 39 PageID #: 8



Source: https://www.cisco.com/c/dam/en/us/solutions/collateral/enterprise-networks/white-
paper-c11-737782.pdf

       23.     The Bluetooth advertisements (inquiry messages) as transmitted by the Accused

Infringing Devices contain a plurality of predetermined data fields, such as the preamble, Access

address, PDU header and Broadcast address.




Source: http://www.ti.com/lit/an/swra475a/swra475a.pdf

       24.     The Accused Infringing Devices’ advertisements add a broadcast message (e.g.,

UUID, Major, Minor) prior to transmission such that suitably configured other portable devices

may receive the transmitted inquiry messages.




                                                7
  Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 9 of 39 PageID #: 9




Source: https://documentation.meraki.com/MR/Bluetooth/Bluetooth_Low_Energy_(BLE)




Source:
https://www.cisco.com/c/en/us/td/docs/wireless/cmx_cloud/vBLE_SUG/b_cg_Cisco_Beacon_C
enter/b_cg_Cisco_Beacon_Center_chapter_01.html

     25.       Cisco provides a SDK to suitably configure other portable devices to receive the

transmitted inquiry messages and read the broadcast data from said additional data field.




Source:
https://www.cisco.com/c/en/us/td/docs/wireless/cmx_cloud/vBLE_SUG/b_cg_Cisco_Beacon_C
enter/b_cg_Cisco_Beacon_Center_chapter_01.html




                                                8
 Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 10 of 39 PageID #: 10




       26.     Applications using the SDK can read the broadcast data from the said additional

field (UUID, Major, Minor) before sending these details back to the Cisco cloud.




Source:
https://www.cisco.com/c/en/us/td/docs/wireless/cmx_cloud/vBLE_SUG/b_cg_Cisco_Beacon_C
enter/b_cg_Cisco_Beacon_Center_chapter_01.html

       27.     Cisco has infringed, and continues to infringe, at least claim 14 of the ’891 patent

in the United States, by making, using, offering for sale, selling and/or importing the Accused

Infringing Devices in violation of 35 U.S.C. § 271(a).

       28.     Cisco also has infringed, and continues to infringe, at least claim 14 of the ’891

patent by actively inducing others to use, offer for sale, and sell the Accused Infringing Devices.

Cisco’s users, customers, agents or other third parties who use those devices in accordance with

Cisco’s instructions infringe claim 14 of the ’891 patent in violation of 35 U.S.C. § 271(a).

Cisco intentionally instructs its customers to infringe through training videos, demonstrations,

brochures and user guides, such as those located at: www.cisco.com,

https://www.youtube.com/watch?v=JR9V_njq5DI,

https://www.cisco.com/c/dam/en/us/solutions/collateral/enterprise-networks/white-paper-c11-

737782.pdf,

https://www.cisco.com/c/en/us/td/docs/wireless/cmx_cloud/vBLE_SUG/b_cg_Cisco_Beacon_C

enter/b_cg_Cisco_Beacon_Center_chapter_01.html,

https://www.cisco.com/c/en/us/td/docs/wireless/cmx_cloud/vBLE_SUG/b_cg_Cisco_Beacon_C

enter/b_cg_Cisco_Beacon_Center_chapter_01.html,

https://www.cisco.com/c/dam/en/us/solutions/collateral/enterprise-networks/white-paper-c11-




                                                 9
 Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 11 of 39 PageID #: 11




737782.pdf,

https://www.cisco.com/c/en/us/td/docs/wireless/cmx_cloud/vBLE_SUG/b_cg_Cisco_Beacon_C

enter/b_cg_Cisco_Beacon_Center_chapter_01.html,

https://www.cisco.com/c/en/us/td/docs/wireless/cmx_cloud/vBLE_SUG/b_cg_Cisco_Beacon_C

enter/b_cg_Cisco_Beacon_Center_chapter_01.html, and

https://www.cisco.com/c/en/us/td/docs/wireless/cmx_cloud/vBLE_SUG/b_cg_Cisco_Beacon_C

enter/b_cg_Cisco_Beacon_Center_chapter_01.html. Cisco is thereby liable for infringement of

the ’891 patent under 35 U.S.C. § 271(b).

       29.     Cisco also has infringed, and continues to infringe, at least claim 14 of the ’891

patent by offering to commercially distribute, commercially distributing, and/or importing the

Accused Infringing Devices which devices are used in practicing the processes, or using the

systems, of the ’891 patent, and constitute a material part of the invention. Cisco knows portions

of the Accused Infringing Devices to be especially made or especially adapted for use in

infringement of the ’891 patent, not a staple article, and not a commodity of commerce suitable

for substantial noninfringing use. Cisco is thereby liable for infringement of the ’891 patent

under 35 U.S.C. § 271(c).

       30.     On information and belief, Cisco is on notice of its infringement of the ’891

patent by virtue of following the business activities of Uniloc, including the patents it owns, yet

deciding to be an efficient infringer rather than seek or obtain a license. Cisco is also on notice

by no later than the filing of this Complaint and/or service of this Complaint and by virtue of a

previously filed case against Cisco concerning the ’891 patent. On information and belief, Cisco

does not and will not change its infringing behavior after learning of infringement allegations.

On information and belief, since receiving such notice, and certainly by the time of trial, Cisco




                                                 10
 Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 12 of 39 PageID #: 12




will have known and intended that its continued actions would actively induce and contribute to

the infringement of at least claim 14 of the ’891 patent.

       31.     Upon information and belief, Cisco may have infringed and continues to infringe

the ’891 patent through other software and devices utilizing the same or reasonably similar

functionality, including other versions of the Accused Infringing Devices.

       32.     Cisco’s acts of direct and indirect infringement have caused and continue to cause

damage to Uniloc and Uniloc is entitled to recover damages sustained as a result of Cisco’s

wrongful acts in an amount subject to proof at trial.

              COUNT II – INFRINGEMENT OF U.S. PATENT NO. 6,285,892

       33.     The allegations of paragraphs 1-11 of this Complaint are incorporated by

reference as though fully set forth herein.

       34.     The ’892 patent, titled “Data Transmission System For Reducing Terminal Power

Consumption In A Wireless Network,” issued on September 4, 2001. A copy of the ’892 patent

is attached as Exhibit B.

       35.     Pursuant to 35 U.S.C. § 282, the ’892 patent is presumed valid.

       36.     Invented by Philips Electronics North America Corporation, the inventions of the

’892 patent were not well-understood, routine or conventional at the time of the invention. At

the time of invention of the ’892 patent, power saving features have been incorporated into

existing wireless networks, and into wireless asynchronous transfer mode (ATM) networks in

particular. ’892 patent at 2:29-31. For example, in one conventional system, the base station or

the central controller issues a reservation message specifying which wireless terminal is to

transmit data to a particular slot, and also which wireless terminal is to receive data from a

particular slot. Id. at 2:31-34. With this information in hand, the receiving wireless terminals




                                                 11
 Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 13 of 39 PageID #: 13




are able to switch between a low-power (i.e., a "power-saving") mode and a higher power (i.e.,

"data-receiving") mode, during which data from appropriate slots can be received. Id. at 2:34-

38.

       37.     While the foregoing conventional systems can result in power conservation in the

wireless terminals, those systems also have significant drawbacks. Id. at 2:39-41. In particular,

they result in an increase in network overhead due to the additional computational effort required

on the part of the the base station or the central controller to determine the identities of both the

transmitting and receiving wireless terminals. Id. at 2:41-44. In addition, since each receiving

wireless terminal is switched between modes individually, the reservation message must include

switching information for each individual receiving wireless terminals. Id. at 2:44-47. Moreover,

the additional processing capabilities required to implement the foregoing power-saving scheme,

particularly at the wireless terminals, may require additional power, which counters the amount

of power actually saved. Id. at 2:55-63. Furthermore, there may be problems with controlling

the receiving wireless terminals. Id. at 2:63-3:2.

       38.     The inventive solution of the claimed inventions of the ’892 patent provides a

system and method whereby various ways of switching specific sets of wireless terminals

between a low-power mode, during which relatively little power is consumed, and a data-

receiving mode, during which power sufficient to receive and/or process data is consumed. Id. at

3:9-14. By switching the wireless in sets, rather than individually as in the prior art, the

invention is able to reduce the amount of overhead in the base station or the central controller,

the transmitting wirelss terminals, and/or the receiving wireless terminals. Id. at 3:14-17.

       39.     According to one aspect, the present invention is a system (e.g., a method, an

apparatus, and computer-executable process steps) for transmitting data among plural wireless




                                                  12
 Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 14 of 39 PageID #: 14




terminals in a wireless network. Id. at 3:18-21. In this system, the base station or the central

controller identifies a transmitter and a set of receivers among the plural wireless terminals (e.g.,

by examining a message from the transmitter which includes that information). Id. at 3:21-24.

The base station or the central controller then issues a message to the transmitter and to the set of

receivers, the message identifying the transmitter, the set of receivers, and a transmission time at

which the transmitter transmits the data to the set of receivers. Id. at 3:24-28. At the

transmission time, (i) the transmitter transmits the data to the set of receivers identified in the

message, and (ii) the set of receivers switch from a low-power mode to a data-receiving mode in

order to receive the data from the transmitter identified in the message. Id. at 3:28-34.

       40.     A person of ordinary skill in the art reading the ’892 patent and its claims would

understand that the patent’s disclosure and claims are drawn to solving a specific, technical

problem arising in reducing power consumption of networked wireless terminals. Moreover, a

person of ordinary skill in the art would understand that the claimed subject matter of the ’892

patent presents advancements in the field of wireless ATM networks. And, as detailed by the

specification, the prior power saving features suffered drawbacks such that a new and novel

communications system was required.

       41.     On information and belief, Cisco makes, uses, offers for sale, and/or sells in the

United States and imports into the United States Meraki Bluetooth Low Energy (“BLE”)

solutions that include BLE enabled hardware and software that incorporate and implement BLE

technology, including MR32, MR42, MR52, MR53, MR72, Meraki dashboard and Meraki

Location Analytics API (collectively the “Accused Infringing Devices”).

       42.     Upon information and belief, the Accused Infringing Devices infringe at least

claim 1 in the exemplary manner described below.




                                                  13
 Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 15 of 39 PageID #: 15




       43.     The Accused Infringing Devices practice the method of transmitting data among

plural terminals in a wireless network.




                                              14
Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 16 of 39 PageID #: 16




Source: https://meraki.cisco.com/technologies/bluetooth-low-energy?dtid=osscdc000283




Source: Cisco Meraki MR52 Datasheet, p. 1.




                                             15
Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 17 of 39 PageID #: 17




Source: Cisco Meraki MR52 Datasheet, p. 1.




Source: Cisco Meraki Location Analytics Whitepaper, p. 13.




                                             16
 Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 18 of 39 PageID #: 18




Source: Cisco Meraki Location Analytics Whitepaper, p. 16.




Source: Cisco Meraki Location Analytics Whitepaper, p. 17.

       44.     A BLE network allows communication among multiple devices over a wireless

communication link operating in the unlicensed ISM band at 2.4GHz. The physical channel in

BLE network is sub-divided into time units known as events. Data is transmitted between LE

devices in packets that are positioned in these events. There are two types of events: Advertising

and Connection events. The devices communicating in Advertising events are classified as

Advertisers and Scanners. The devices communicating in Connection events are classified as

Masters and Slaves.




                                               17
Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 19 of 39 PageID #: 19




                                    18
 Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 20 of 39 PageID #: 20




Source: Specification of the Bluetooth System, v4.0, Page 126




Source: Specification of the Bluetooth System, v4.0, Page 130




Source: Specification of the Bluetooth System, v4.0, Page 181




                                                 19
 Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 21 of 39 PageID #: 21




Source: Specification of the Bluetooth System, v4.0, Page 126




Source: Specification of the Bluetooth System, v4.0, Page 127
See also, Specification of the Bluetooth System, v5.0, Pages 173, 169-172, 228-229, 234-238

       45.     The Accused Infringing Devices designate at least one of the plural terminals as a

transmitter for outputting data to the wireless network. For example, in a BLE network, the

Advertiser is designated as a transmitter for outputting advertising packets to the Scanners in the

network. Also, the Master device and the Slave devices transmit data packets to each other in

Connection event of a piconet.




                                                  20
 Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 22 of 39 PageID #: 22




Source: Specification of the Bluetooth System, v4.0, Page 181




Source: Specification of the Bluetooth System, v4.0, Page 126




                                                 21
 Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 23 of 39 PageID #: 23




Source: Specification of the Bluetooth System, v4.0, Page 127
See also, Exhibit B - Specification of the Bluetooth System, v5.0, Pages 169-172, 228-229, 234-
238.

       46.     The Accused Infringing Devices designate a set of the plural terminals as able to

receive data output to the wireless network by the transmitter. For example, when an advertising

device begins advertising, it transmits broadcast control and user data to all scanning devices

within close distance in the BLE network (which are plural terminals) over an LE Advertising

Broadcast (ADVB) logical transport.




                                                22
 Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 24 of 39 PageID #: 24



Source: Specification of the Bluetooth System, v4.0, Page 221
See also, Exhibit B - Specification of the Bluetooth System, v5.0, Pages 221-222.

       47.     The Accused Infringing Devices issue a first message to the plural terminals

identifying the transmitter and the set of plural terminals. For example, when an advertising

device begins advertising, it transmits broadcast control and user data to all scanning devices

within close distance in the BLE network, over an LE Advertising Broadcast (ADVB) logical

transport. The control data and user data are carried in different messages over Advertising

Broadcast Control Logical Link (ADVB-C) and Advertising Broadcast User Data Logical Link

(ADVB-U), respectively.




Source: Specification of the Bluetooth System, v4.0, Page 177




Source: Specification of the Bluetooth System, v4.0, Page 150

       48.     The Advertising Broadcast (ADVB) control and data messages transmitted by an

Advertiser to multiple scanning devices conform to the BLE generic packet structure, which




                                                23
 Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 25 of 39 PageID #: 25




include a PDU (Packet Data Unit) header. The PDU header for an ADVB message contains the

advertiser’s address which identifies the transmitter. The PDU type for an ADVB message

identifies the scanning devices within close distance in the BLE network.




Source: Specification of the Bluetooth System, v4.0, Pages 153-154.




                                               24
 Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 26 of 39 PageID #: 26




Source: Specification of the Bluetooth System, v4.0, Page 2201.




Source: Specification of the Bluetooth System, v4.0, Page 2202.




Source: Specification of the Bluetooth System, v4.0, Page 2303.




                                              25
 Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 27 of 39 PageID #: 27




       49.     Out of all the possible values for the PDU Type field in Advertising Channel PDU

header, at least the ADV_IND value with a bit pattern of “0000,” the ADV_NONCONN_IND

value with a bit pattern of 0010, and the ADV_SCAN_IND value with a bit pattern of “0110,”

indicate that the Advertising Channel PDU is a one-to-many Advertising Channel PDU destined

for all the scanning devices within close distance of the advertising device in the BLE network.

The Advertising device's address “AdvA” is identified at the beginning of the Payload of these

three types of Advertising Channel PDUs.




Source: Specification of the Bluetooth System, v4.0, Pages 2303-2304.




Source: Specification of the Bluetooth System, v4.0, Page 2304.




                                               26
 Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 28 of 39 PageID #: 28




Source: Specification of the Bluetooth System, v4.0, Page 2305.
See also, Specification of the Bluetooth System, v5.0, Pages 197-199, 221-222, 224, 2566-2575.


       50.    The Accused Infringing Devices receive a request for transmission from the

transmitter. A BLE network implements many requests for transmission from the transmitting

devices. For example, an advertising device sends a request to an Attribute Protocol (ATT)

server device to understand the properties of the receiving device. As another example,

Bluetooth LE Advertising Broadcast Control Logical Link (ADVB-C) is used to carry LE Link

Layer (LL) signaling that includes scan requests and connection requests.




Source: Specification of the Bluetooth System, v4.0, Page 141.




                                               27
 Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 29 of 39 PageID #: 29




Source: Specification of the Bluetooth System, v4.0, Page 177.




Source: Specification of the Bluetooth System, v4.0, Page 187.




Source: Specification of the Bluetooth System, v4.0, Page 187.
See also, Specification of the Bluetooth System, v5.0, Pages 184, 199, 209, 224.


       51.     The Accused Infringing Devices issue a second message to the plural terminals

that identifies the transmitter. For example, when an advertising device begins advertising, it

transmits broadcast control and user data to all scanning devices within close distance in the BLE

network, over an LE Advertising Broadcast (ADVB) logical transport. The control data and user

data are carried in different messages over Advertising Broadcast Control Logical Link (ADVB-

C) and Advertising Broadcast User Data Logical Link (ADVB-U), respectively. Furthermore,

since the broadcast links have no feedback route for an acknowledgement message or an error

message to be returned to the transmitter, each control and data packet is repeated in several




                                                28
 Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 30 of 39 PageID #: 30




messages to increase the probability of its delivery.




Source: Exhibit A - Specification of the Bluetooth System, v4.0, Page 177




Source: Specification of the Bluetooth System, v4.0, Page 150.

       52.     The Advertising Broadcast (ADVB) control and data messages transmitted by an

Advertiser to multiple scanning devices conform to the BLE generic packet structure, which

include a PDU (Packet Data Unit) header. The PDU header for an ADVB message contains the

advertiser’s address which identifies the transmitter. The PDU type for an ADVB message

identifies the scanning devices within close distance in the BLE network.




                                                 29
 Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 31 of 39 PageID #: 31




Source: Specification of the Bluetooth System, v4.0, Pages 153-154.




                                              30
 Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 32 of 39 PageID #: 32




Source: Specification of the Bluetooth System, v4.0, Page 2201.




Source: Specification of the Bluetooth System, v4.0, Page 2202.




                                              31
 Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 33 of 39 PageID #: 33



Source: Specification of the Bluetooth System, v4.0, Page 2303.

       53.     Out of all the possible values for the PDU Type field in Advertising Channel PDU

header, at least the ADV_IND value with a bit pattern of “0000,” the ADV_NONCONN_IND

value with a bit pattern of 0010, and the ADV_SCAN_IND value with a bit pattern of “0110,”

indicate that the Advertising Channel PDU is a one-to-many Advertising Channel PDU destined

for all the scanning devices within close distance of the advertising device in the Bluetooth LE

network. The Advertising device’s address “AdvA” is identified at the beginning of the Payload

of these three types of Advertising Channel PDUs.




Source: Specification of the Bluetooth System, v4.0, Pages 2303-2304.




                                                32
 Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 34 of 39 PageID #: 34



Source: Specification of the Bluetooth System, v4.0, Page 2304.




Source: Specification of the Bluetooth System, v4.0, Page 2305.
See also, Specification of the Bluetooth System, v5.0, Pages 197-199, 221-222, 224, 2566-2575.

       54.     For claim limitations 1(f)-(h), a BLE network implements a device filtering

procedure to restrict devices from receiving advertising packets from certain advertising devices.

The Link Layer (LL) of the BLE controller in the scanning devices employs a white list that

enumerates the remote devices that are allowed to communicate with the local device. When a

white list is in effect, transmissions from devices that are in the white list will be allowed and

transmissions from devices that are not in the white list will be ignored. This filtering procedure

allows the scanning device to enter a low-power mode commonly referred to as a standby state.




                                                 33
 Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 35 of 39 PageID #: 35




Source: Specification of the Bluetooth System, v4.0, Pages 186-187.
See also, Specification of the Bluetooth System, v5.0, Page 234.




Source: Specification of the Bluetooth System, v4.0, Page 2221.
See also, Specification of the Bluetooth System, v5.0, Pages 234, 2608.




                                               34
 Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 36 of 39 PageID #: 36




       55.     Cisco has infringed, and continues to infringe, at least claim 1 of the ’892 patent

in the United States, by making, using, offering for sale, selling and/or importing the Accused

Infringing Devices in violation of 35 U.S.C. § 271(a).

       56.     Cisco also has infringed, and continues to infringe, at least claim 1 of the ’892

patent by actively inducing others to use, offer for sale, and sell the Accused Infringing Devices.

Cisco’s users, customers, agents or other third parties who use those devices in accordance with

Cisco’s instructions infringe claim 1 of the ’892 patent in violation of 35 U.S.C. § 271(a). Cisco

intentionally instructs its customers to infringe through demonstrations, brochures and user

guides, such as those located at: https://meraki.cisco.com/, https://meraki.cisco.com/webinars,

https://meraki.cisco.com/technologies/bluetooth-low-energy?dtid=osscdc000283,

https://meraki.cisco.com/lib/pdf/meraki_datasheet_location_analytics.pdf,

https://meraki.cisco.com/solutions/location_analytics and

https://meraki.cisco.com/lib/pdf/meraki_datasheet_MR52.pdf. Cisco is thereby liable for

infringement of the ’892 patent under 35 U.S.C. § 271(b).

       57.     Cisco also has infringed, and continues to infringe, at least claim 1 of the ’892

patent by offering to commercially distribute, commercially distributing, and/or importing the

Accused Infringing Devices which devices are used in practicing the processes, or using the

systems, of the ’892 patent, and constitute a material part of the invention. Cisco knows portions

of the Accused Infringing Devices to be especially made or especially adapted for use in

infringement of the ’892 patent, not a staple article, and not a commodity of commerce suitable

for substantial noninfringing use. Cisco is thereby liable for infringement of the ’892 patent

under 35 U.S.C. § 271(c).

       58.     On information and belief, Cisco is on notice of its infringement of the ’892




                                                35
 Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 37 of 39 PageID #: 37




patent by virtue of following the business activities of Uniloc, including the patents it owns, yet

deciding to be an efficient infringer rather than seek or obtain a license. Cisco is also on notice

by no later than the filing of this Complaint and/or service of this Complaint and by virtue of a

previously filed case against Cisco concerning the ’892 patent. On information and belief, Cisco

does not and will not change its infringing behavior after learning of infringement allegations.

On information and belief, since receiving such notice, and certainly by the time of trial, Cisco

will have known and intended that its continued actions would actively induce and contribute to

the infringement of at least claim 1 of the ’892 patent.

       59.     Upon information and belief, Cisco may have infringed and continues to infringe

the ’892 patent through other software and devices utilizing the same or reasonably similar

functionality, including other versions of the Accused Infringing Devices.

       60.     Cisco’s acts of direct and indirect infringement have caused and continue to cause

damage to Uniloc and Uniloc is entitled to recover damages sustained as a result of Cisco’s

wrongful acts in an amount subject to proof at trial.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff Uniloc 2017 LLC respectfully prays that the Court enter

judgment in its favor and against Cisco as follows:

              a.       A judgment that Cisco has infringed one or more claims of the ’891 patent

literally and/or under the doctrine of equivalents directly and/or indirectly by inducing

infringement and/or by contributory infringement;

              b.       A judgment that Cisco has infringed one or more claims of the ’892 patent

literally and/or under the doctrine of equivalents directly and/or indirectly by inducing

infringement and/or by contributory infringement;




                                                 36
 Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 38 of 39 PageID #: 38




               c.        That for each Asserted Patent this Court judges infringed by Cisco this

Court award Uniloc its damages pursuant to 35 U.S.C. § 284 and any royalties determined to be

appropriate;

               d.        That this be determined to be an exceptional case under 35 U.S.C. § 285

and that Uniloc be awarded enhanced damages up to treble damages for willful infringement as

provided by 35 U.S.C. § 284;

               e.        That this Court award Uniloc prejudgment and post-judgment interest on

its damages;

               f.        That Uniloc be granted its reasonable attorneys’ fees in this action;

               g.        That this Court award Uniloc its costs; and

               h.        That this Court award Uniloc such other and further relief as the Court

deems proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Uniloc demands a trial by

jury for all issues so triable.




                                                  37
Case 2:18-cv-00505-JRG Document 1 Filed 11/17/18 Page 39 of 39 PageID #: 39




Dated: November 17, 2018       By: /s/ M. Elizabeth Day
                                   M. Elizabeth Day

                               M. Elizabeth Day (SBN 177125) Admitted to Practice
                               in Texas
                               eday@feinday.com
                               David Alberti
                               dalberti@feinday.com
                               Sal Lim
                               slim@feinday.com
                               Marc Belloli (SBN 244290)
                               mbelloli@feinday.com
                               FEINBERG DAY ALBERTI LIM & BELLOLI
                               LLP
                               1600 El Camino Real, Suite 280
                               Menlo Park, CA 94025
                               Tel: 650.618.4360
                               Fax: 650.618.4368

                               Attorneys for Plaintiff
                               Uniloc 2017 LLC




                                      38
